Citation Nr: 0706175	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  02-15 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to June 
1975.

The instant appeal arose from a November 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Nashville, Tennessee, which denied a claim for 
service connection for PTSD and granted a claim for service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation for that disability.  The veteran 
has since moved to West Virginia, so his claims files were 
transferred to the RO in Huntington, West Virginia.  By 
rating decision of December 2005, a higher rating of 10 
percent was awarded for bilateral hearing loss, effective as 
of the date of the original claim.


FINDINGS OF FACT

1.  VA audiological examination findings show during the 
appeal period the veteran exhibited at worst 80 percent 
speech discrimination in both ears and an average puretone 
threshold of 53 in the right ear and 44 in the left ear.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence that the in-
service stressors claimed by the veteran actually occurred.


CONCLUSIONS OF LAW

1.  The rating criteria for a rating for bilateral hearing 
loss in excess of 10 percent disabling have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1-4.14, 4.85, Tables 
VI, VII, Diagnostic Code 6100 (2006).

2.  PTSD was neither incurred in nor aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral hearing loss claim

The veteran contends that a higher disability rating is 
warranted for his service-connected bilateral hearing loss.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3. 

As this case involves the initial evaluation assigned for the 
service-connected bilateral hearing loss, the severity of 
that problem is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered the requirements of Fenderson and 
has determined that the evidence of record shows that the 
veteran's hearing loss has been generally consistent since 
the initial assignment of the disability rating.  

Ratings of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. 
§ 4.85.  To rate the degree of disability for service-
connected hearing loss, the rating schedule has established 
eleven auditory acuity levels, designated from level I, for 
essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85(h), Table VI.  The auditory 
acuity level reflected by Roman numeral is then used to 
determine the percentage ratings for hearing impairment found 
in 38 C.F.R. § 4.85(e), Table VII.  

In order to establish entitlement to a 20 percent or higher 
rating for hearing loss, it must be shown that certain 
minimum levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The regulation at 
38 C.F.R. § 4.86 also addresses exceptional patterns of 
hearing loss, none of which are shown to be present in this 
case.  

The veteran has been prescribed hearing aids since October 
2005.  VA audiological examination findings in September 2005 
show the veteran exhibited 80 percent speech discrimination 
in each ear, an average puretone threshold of 53 in the right 
ear, and an average puretone threshold 44 in the left ear.  
Using Table VI, these test results equate to level IV hearing 
in the right ear (poorer ear) and level III hearing in the 
left ear.  Applying the percentage ratings for hearing 
impairment found in Table VII, his bilateral hearing loss 
warrants a 10 percent rating.

In order to warrant a higher rating for bilateral hearing 
loss, the record must contain evidence of audiological 
examination findings which are more significant than those 
noted in the September 2005 VA audiological examination 
report.  The preponderance of the evidence is against the 
claim for a higher rating because a review of the evidence in 
the claims folder reveals that there are no audiological 
evaluation findings in the record which are more severe than 
those noted in the September 2005 VA audiological examination 
report.

VA audiological evaluation findings in June 2005 and January 
2004 show less significant hearing loss and speech 
discrimination problems than the results noted in the 
September 2005 VA audiological examination report.  The June 
2005 audiologist noted that there was no significant change 
in hearing since January 2004.  

Likewise, VA audiological examination findings in August 2001 
do not support a higher rating in excess of 10 percent.  At 
that time, the veteran exhibited 100 percent speech 
discrimination in the right ear with an average puretone 
threshold of 38 in the right ear, and 92 percent speech 
discrimination in the left ear with an average puretone 
threshold of 36 in the left ear.  Using Table VI, these test 
results equate to level I hearing in the left ear (poorer 
ear) and level I hearing in the right ear.  Applying the 
percentage ratings for hearing impairment found in Table VII, 
bilateral hearing loss does not warrants a rating of 20 
percent or higher.

For these reasons, the Board finds that the criteria for an 
initial rating for bilateral hearing loss in excess of 10 
percent have not been met.  

PTSD claim

A grant of service connection for PTSD requires medical 
evidence diagnosing the condition; a link, established by 
medical evidence between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed stressor occurred.  38 U.S.C.A. §§  C.F.R. 
§ 3.304(f).  

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 U.S.C.A. §§  C.F.R. § 
3.304(f)(1) (2006).  Where, however, VA determines that the 
veteran did not engage in combat with the enemy, or that the 
veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence which corroborates the veteran's testimony 
as to the occurrence of the claimed stressor.  See 
38 U.S.C.A. §§  U.S.C.A. § 1154(b) (West 2002); 38 U.S.C.A. 
§§  C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Having carefully reviewed the evidence of record in light of 
the veteran's contentions and the applicable law, the Board 
finds that the veteran's claim fails because there is no 
evidence that the veteran sustained a qualifying in-service 
stressor.  

The veteran has asserted that when he served in the United 
States Air Force during the Vietnam conflict, he was assigned 
to Clark Air Base in the Philippines.  During this time he 
reports that he was given special missions where he was flown 
to Cambodia, Thailand, Laos, and Vietnam and ordered to kill 
specific enemy targets as a sniper.  He has reported that he 
used a .50 caliber single shot sniper rifle, that he was 
involved in close quarter combat, that he saw the death of 
fellow soldiers, and that he caused the death of enemy 
soldiers, including one instance where he was splashed 
heavily on the face and mouth with the enemy's body fluids.  
He has also stated that because these missions were so 
secret, there were no official orders, and that his official 
job was as a "sky cop".

The veteran's service medical records and his available 
service personnel records show that he was stationed at Clark 
Air Base in the Philippines from approximately August 1971 to 
February 1973.  The only available service personnel records 
are performance reports and the veteran's DD-214, Report of 
Separation from Active Duty.  The National Personnel Records 
Center (NPRC) has certified that standard source documents, 
like the requested pages from the personnel file showing 
units of assignment, dates of assignment, participation in 
combat operations, wounds in action, awards and decorations, 
and official travel outside the U.S., are not available.  

The available personnel records show that the veteran worked 
as a law enforcement specialist while stationed at Clark Air 
Base.  There is no indication in these records of 
participation in combat operations or awards and decorations 
due to combat.  The veteran has been written no less than 
four times by VA in an attempt to develop additional evidence 
in support of his claim which would lead to a records search 
by the U.S. Army and Joint Services Records and Research 
Center (JSRRC).  See letters to veteran dated July 2001, June 
2002, April 2004, and August 2005.  He has provided no 
additional information in response, other than to say that he 
cannot remember dates, times, or places.  See August 2002 
statement from the veteran.  A review of the medical evidence 
in the file reveals that the veteran is diagnosed with a 
seizure disorder which has caused severe problems with memory 
and concentration. 

The preponderance of the evidence does not show that the 
veteran engaged in combat with the enemy.  The veteran's 
available service personnel records do not show that he was 
ever in combat, and his service medical records do not show 
any indicia of combat participation or exposure, nor combat-
related complaints, treatment, or diagnosis.  He was not 
awarded any combat medals or decorations.  Accordingly, the 
Board finds that these objective manifestations indicating 
that the veteran did not engage in combat with the enemy 
outweigh any assertions on the part of the veteran to the 
contrary.

For these reasons, the Board finds initially that the veteran 
did not engage in combat with the enemy within the meaning of 
38 U.S.C.A. § 1154(b).  There is no evidence which could 
support such a finding, and there is substantial evidence 
which supports a conclusion that he did not participate in 
combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Accordingly, his statements and testimony concerning the 
alleged stressors may not be accepted, standing alone, as 
sufficient proof of their occurrence.  Id.

The veteran has not reported any non-combat stressors.  
Regardless, none of the other evidence in the claims file 
constitutes "credible supporting evidence," required by 
38 C.F.R. § 3.304(f), that any claimed stressor actually 
occurred.  Corroborating the existence of a stressor need not 
be limited to that which is available in service department 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The Board notes in this regard that VA and private health 
care providers have accepted the veteran's contentions 
regarding combat and his service experiences and diagnosed 
combat-related PTSD.  However, as explained above, the 
preponderance of the evidence leads to the conclusion that 
the veteran did not serve in combat.  Further, credible 
supporting evidence of the occurrence of an in-service 
stressor cannot consist solely of after-the-fact reports of 
such stressors by the veteran to a medical care provider, 
even where the provider expresses "no doubts as to [the 
veteran's] honesty in his reports."  See Moreau at 395-6.

Accordingly, as the preponderance of the evidence does not 
support a finding that the veteran engaged in combat with the 
enemy and in the absence of evidence to support the veteran's 
alleged in-service stressors, service connection for PTSD is 
denied.  38 C.F.R. § 3.304(f).  

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of letters dated in 
January 2001, which was issued prior to the initial 
adjudication of the claims in November 2001, and June 2002, 
April 2004, August 2005, and November 2006.  The letters 
advised him of the duty to assist and the duty to notify.  He 
was told of the requirements to establish successful claims 
for service connection and higher ratings.  He was advised of 
his and VA's respective duties.  Further, he was provided 
additional notice in the 2003 Board remand.  The 2004 letter 
specifically requested the veteran to provide "any evidence 
in his possession" that pertained to his claims, and the 
November 2006 letter explained the assignment of disability 
ratings and effective dates.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

As for the timing of the notice, the Board notes that some of 
the required notice was not provided to the veteran until 
after his claims were initially adjudicated. However, any 
defect with respect to the timing has since been corrected.  
As noted above, the veteran has been provided with notice 
that is in compliance with the content requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  He has been 
afforded ample opportunity to respond to the notice(s), to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of his appeal.  In addition, 
his claim has since been re-adjudicated by the RO in 
subsequent SSOC's.  See, e.g., Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  No further corrective action is 
necessary.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  This case 
was remanded by the Board in 2003 for further development.  
Service medical records, available service personnel records, 
VA treatment records, and private medical records have been 
associated with the claims folders.  The veteran has not 
identified any additional available evidence which is 
pertinent to the claims adjudicated in this decision and 
where reasonable efforts have not been made to associate it 
with the claims folder.  Further, a VA examination was 
developed with regard to the hearing loss claim.  While a VA 
examination and/or medical opinion was not developed with 
regard to the PTSD claim, such development is unnecessary as 
the lack of evidence of combat or a confirmed stressor mean 
that a VA examination is not necessary in order to make a 
decision on the claim.  The Board therefore finds that VA has 
satisfied its duty to notify and assist.  


ORDER

An initial rating for bilateral hearing loss in excess of 10 
percent is denied, and entitlement to service connection for 
PTSD is also denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


